NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JAMES FRANCIS MARLOWE, Appellant.

                             No. 1 CA-CR 20-0011
                              FILED 1-28-2021


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201901327
               The Honorable Derek C. Carlisle, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                           STATE v. MARLOWE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge Cynthia J. Bailey joined.


H O W E, Judge:

¶1             James Marlowe appeals his conviction and sentence for
possession of marijuana. His counsel filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
advising this Court that he found no arguable questions of law and asking
us to search the record for fundamental error. Marlowe was given an
opportunity to file a supplemental brief in propria persona; he has not done
so. After reviewing the record, we affirm Marlowe’s conviction and
sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Marlowe. See State
v. Fontes, 195 Ariz. 229, 230 ¶ 2 (App. 1998). In August of 2019, numerous
officers of different agencies conducted a warrant search at a residence
located at 1924 Sea Breeze. Although not the title owner, Marlowe answered
the door and restrained a dog so that police could enter. The target of the
warrant search was John Teresch, who was not present.

¶3            Underneath a table in the room closest to the front door,
officers found a small thumb-sized bag containing a usable amount of
marijuana, and a manila envelope containing Marlowe’s personal papers.
On the tabletop was writing that included the letters “P-13,” which was also
a tattoo on Marlowe’s body, and Marlowe’s cell phone.

¶4           There were two other bedrooms. One bedroom was locked
with no one present. A female occupied the other, her clothing and other
items strewn about.

¶5             At trial, Marlow was identified as the man who answered the
door and secured the dog. Defense counsel objected to the introduction of
“P-13” handwriting and tattoo evidence as improper evidence of gang
affiliation. The court ruled that the evidence was relevant as to the issue of
constructive possession, connecting the defendant to the room and vicinity


                                      2
                           STATE v. MARLOWE
                           Decision of the Court

where the marijuana was found and was not unfairly prejudicial since there
was no evidence of gang affiliation presented. The court gave a limiting
instruction to the jury with Marlowe’s consent.

¶6            At the close of the state’s case in chief, Marlowe moved for a
Arizona Rule of Criminal Procedure rule 20 judgment of acquittal, which
was denied. The court also denied a motion for a third-party defense
instruction, since it was not noticed as a defense and not specifically
presented, but the court ruled that Marlowe’s counsel could still argue the
defense generally to the jury. The jury convicted Marlowe as charged.

¶7             In a bifurcated proceeding, the jury found that the state had
proven that Marlowe committed the offense while on felony release. The
parties agreed that there was a mandatory sentence of probation for
possession of marijuana as a second drug offense, and a mandatory
sentence of two years in prison for committing the offense while on release
for a different felony offense.

¶8             The court sentenced Marlowe to two years in prison with no
credit for time served for committing an offense while on felony release and
ordered him to serve one year on probation to run consecutively to his
prison sentence. As allowed under A.R.S. § 13-603(K), the court waived
imposition of community supervision for the offense while on felony
release and ordered Marlowe’s term of probation to begin immediately on
his release from prison. As a special term of probation, the court ordered
128 days of jail time, with 128 days served. The court also ordered Marlowe
to pay fines and fees of $130.00 per month and a probation assessment fee
of $75.00 a month, beginning the second month of his term of probation and
to running through the end of his probation.

¶9            Marlowe filed a timely notice of appeal on December 20, 2019.
This court has jurisdiction under Arizona Constitution Article VI, Section 9,
and A.R.S. 12-120.21(A)(1), 13-4031, and 13-4033(A)(C).

                              DISCUSSION

¶10           We review Marlowe’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512 ¶ 12 (App. 2011).
We have read and considered counsel’s brief and fully reviewed the record
for reversible error, see Leon, 104 Ariz. at 300, and find none. All the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. Marlowe was represented by counsel through trial and
sentencing. The sentence imposed was within the statutory guidelines. We



                                     3
                           STATE v. MARLOWE
                           Decision of the Court

decline to order further briefing and affirm Marlowe’s conviction and
sentence.

¶11          Upon the filing of this decision, defense counsel shall inform
Marlowe of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Marlowe shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶12           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4